GARWOOD, Circuit Judge,
concurring in part and dissenting in part:
I concur in all of Judge Hill’s opinion except footnotes 25 and 38.
In what almost amounts to an afterthought, we employ a footnote to partially overrule more than fifteen published opinions of this Court decided within the last six years. The Jones Act issue is simply not before us in this case, and has not been raised, briefed, or argued. I am not aware of any of our Jones Act cases where the result would have been different had a more clearly Reyno-orierú&á analysis been followed. It would be far preferable, in my view, to determine the interplay of Reyno and the Jones Act in a case where the question is squarely presented and makes a difference to the result. I therefore do not join in footnote 25.
As to footnote 38, I join in Judge Gee’s dissent.*

 I agree that the question there considered is one of Louisiana law which we did not take this case en banc to resolve. However, inasmuch as the issue has nevertheless been addressed, and is presented by this appeal, I deem it appropriate to indicate my view in respect to it.